Citation Nr: 0703257	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Propriety of removal of Dependent A from the veteran's 
award effective June 1, 2002.

2.  Propriety of denial of additional compensation benefits 
for Dependent B as a school age child beyond age 23.

(The issue of propriety of entitlement to a rating in excess 
of 60 percent from May 3, 1999, for residuals of trauma to 
the left knee, which is the subject of a separately-docketed 
appeal, will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law




ATTORNEY FOR THE BOARD

John Kitlas


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which removed Dependent A from the veteran's award effective 
June 1, 2002, and denied additional compensation benefits for 
Dependent B as a school age child beyond age 23.  The veteran 
submitted a Notice of Disagreement (NOD) to that decision in 
April 2004, a Statement of the Case (SOC) was promulgated in 
July 2004, and he perfected his appeal by filing a VA Form 9 
(Appeal to the Board) in August 204.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

On his August 2004 VA Form 9, the veteran requested a 
videoconference hearing before the Board in conjunction with 
this appeal.  Unfortunately, as noted in a November 2005 
remand, that videoconference hearing could not be scheduled 
while his appeal for a rating in excess of 60 percent for a 
left knee disorder was before the United States Court of 
Appeals for Veterans Claims (Court).  It was further noted in 
the November 2005 remand that the because the left knee claim 
remanded by the Court must be expeditiously processed, and 
because scheduling of a videoconference hearing would delay 
the claim remanded by the Court, action on the separate 
appeal as to the propriety of the removal of dependent A from 
the veteran's award and for additional benefits for Dependent 
B was deferred.  However, it was noted that the 
videoconference hearing before the Board would be scheduled 
as soon as the claims file can be returned to the Board 
following the development directed by the remand, or the left 
knee claim was resolved to the veteran's satisfaction.

The veteran's appeal as to his left knee claim has since been 
returned to the Board, and is the subject of a separate 
decision by the Board under a different docket number.  His 
appeal as to the propriety of removal of Dependent A and the 
denial of additional benefits for Dependent B remains active, 
as does his outstanding request for a videoconference hearing 
in conjunction with the appeal.  

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a). Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

